        Case 9:18-cv-00147-DLC-KLD Document 60 Filed 05/26/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


LARRY STEVEN WILKINS and                       Case No. CV-18-147-M-DLC
JANE B. STANTON,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

UNITED STATES OF AMERICA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this case is dismissed for lack of
 subject matter jurisdiction in accordance with the order issued on today's date.

        Dated this 26th day of May, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
